NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADELSO ENRIQUE JAMIE-SANCHEZ,                   No.    19-70826

                Petitioner,                     Agency No. A205-835-220

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Adelso Enrique Jamie-Sanchez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeal’s (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      The agency did not err in finding that Jamie-Sanchez failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Barrios v. Holder, 581 F.3d 849,

854-55 (9th Cir. 2009) (holding that young Guatemalan men who resist gang

recruitment is not a particular social group).

      Substantial evidence supports the agency’s determination that Jamie-

Sanchez failed to demonstrate that the harm he experienced or fears in Guatemala

was or would be on account of a protected ground, including his religion .. See INS

v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide some

evidence of [motive], direct or circumstantial”); see also Zetino v. Holder, 622


                                           2                                  19-70826
F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment

by criminals motivated by theft or random violence by gang members bears no

nexus to a protected ground”).

      Thus, Jamie-Sanchez’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Jamie-Sanchez failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to consider Jamie-Sanchez’s arguments relating to his

initial removal proceedings because he failed to file a timely petition for review of

that order. See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not

later than 30 days after the date of the final order of removal.”); see also Singh v.

INS, 315 F.3d 1186, 1188 (9th Cir. 2003) (30-day deadline is “mandatory and

jurisdictional”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    19-70826